
	
		II
		112th CONGRESS
		1st Session
		S. 1738
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Cornyn (for himself,
			 Mr. Crapo, Mr.
			 Rubio, Mrs. Hutchison, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To rescind the 3.8 percent tax on the investment income
		  of the American people and to promote job creation and small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Growth and Jobs Protection
			 Act of 2011.
		2.Repeal of
			 unearned income Medicare contributionSubsection (a) of section 1402 of the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152) and the
			 amendments made by such subsection are repealed.
		
